DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s summary of the telephone interview on 5 February 2021 is accurate.
Applicant’s arguments filed 9 February 2021 have been fully considered but they are moot in view of the new grounds of rejection presented in this Office Correspondence. Note applicant argues the claims as amended.
Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11,15-19, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20110289094), further in view of Chatelain et al (US 20180144067) both or record further in view of Partovi et al (US 9,305,119).
Regarding claim 1, Fisher substantially teaches a method for providing a unified pipeline for media metadata convergence, the method comprising:

receiving, from a second media source by the computing device, second metadata corresponding to a second media entity, the second metadata adhering to a second metadata schema that defines a data structure for the second metadata and the second media entity (see at least 0012 receiving second metadata from a record stored in a second media content database);
comparing, by the computing device, the first metadata and the second metadata (see at least 0012 comparing a field of the first metadata to a field of the second metadata, the field of the first metadata and the field of the second metadata both containing media content information);
based on a comparison of the first metadata and the second metadata, identifying, by the computing device, that the first media entity and the second media entity form a pair of similar media entities (see at least 0012 determining that the media content information of the field of the first metadata contains information relating to the media content information of the field of the second metadata),
Fisher teaches combining, by the computing device, at least some of the first metadata and at least some of the second metadata (see at least 0012 generating an alphanumeric string and a data structure, assigning the alphanumeric string to the first metadata by storing in the data structure the alphanumeric string and a field of the record stored in the first media content database, and assigning the alphanumeric string to the second metadata by storing in the data structure the alphanumeric string and a field of the record stored in the second media content database).
Although Fisher does not specifically show “determining, by the computing device, whether a first canonical set comprising the first media entity is related to a second canonical set comprising the 
Fisher does not specifically show:
determining, by the computing device, that the pair of similar media entities correspond to a third media entity that adheres to a global unified graph schema based on the first metadata and the second metadata, wherein the global unified graph schema is different from the first metadata schema and the second metadata schema and is configured to store all attributes from the first metadata schema and the second metadata schema;
associating, by the computing device, the combined metadata to third metadata corresponding to the third media entity; and storing, by the computing device, the third metadata in association with the third media entity to a computer readable storage medium.
However the claimed limitations merely read on the fact that it is well known in the art to combine metadata into a universal metadata architecture as shown by Chatelain (see at least Figure 1 item 110), note the claimed third media entity is met by any entity adhering to the universal metadata architecture taught by Chatelain. The combined universal metadata architecture of Chatelain 
It would have been obvious to one of ordinary skill in the art to include the claimed features while implementing the method of Fisher in order to define clusters of data objects into coherent groups as taught by Chatelain. 

Regarding claim 2, Fisher/Chatelain/Partovi further teaches or suggests the method as recited in claim 1 wherein determining whether the first canonical set is related to the second canonical set comprises:
determining, by the computing device, whether a degree of connectedness between the first and second canonical sets exceeds a threshold value (see at least Partovi col.15 lines 34-38), note the degree of connectedness is met by the edit distance determination applied between pairs of canonical forms. Although Partovi does not specifically show a threshold value, it is well known in the art to use a reference value in determining relatedness between pairs. Thus it would have been obvious to one of ordinary skill in the art to include the claimed threshold depending on users/application requirement.

Regarding claim 3, Fisher/Chatelain?Partovi further teaches or suggests the method as recited in claim 1, wherein the global unified graph schema comprises for metadata thereof, an entity identifier and a plurality of attribute entries, each attribute entry being configured to store a different attribute of an associated media entity (see at least Chatelain Figure 2 item 110).

Regarding claim 7, Fisher/Chatelain/Partovi further teaches the method as recited in claim 1, further comprising:

associating, by the computing device, a graph identifier of the third media entity with the fourth media entity to form a canonical set comprising the third and fourth media entities (see at least Chatelain 0070 visual illustration of the traits or aspects of the data sources, metadata, key data frames and the operational aspects of metadata collection and the relationships there between, Chatelain 0074 normalized metadata from different data sources).

Regarding claim 8, Fisher/Chatelain/Partovi further teaches or suggests the method as recited in claim 7, further comprising:
combining, by the computing device, a first canonical set having a first graph identifier with a second canonical set having a second graph identifier in response to determining that more than a threshold number of unique pieces of metadata are shared by metadata corresponding to all media entities in both canonical sets, wherein the second canonical set has less media entities than the first canonical set (see at least Chatelain 0074, normalized metadata from different data sources, combining sets to present a shared view of all metadata across data sources, data types, data stores and application uses of the data); and
Although Fisher/Chatelain does not specifically show deleting, by the computing device, the second graph identifier and all associations of the second graph identifier to media entities in response to the combining, it would have been obvious to one of ordinary skill in the art to do so since the combined set subsumes the set having less media entities.

.

Claims 4-6,12-14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20110289094), in view of Chatelain et al (US 20180144067) both of record, in view of Partovi et al (US 9,305,119), further in view of Borrett et al (US 20070050467) of record.
Regarding claim 4, Fisher/Chatelain/Partovi further teaches the method as recited in claim 3, wherein identifying that the first media entity and the second media entity form the pair of similar media entities comprises:
determining, by the computing device, a first entity identifier and first unique pieces of metadata included in the first metadata (see at least Fisher 0095-0096);
determining, by the computing device, a second entity identifier and second unique pieces of metadata included in the second metadata (see at least Fisher 0095-0096);
The difference is Fisher/Chatelain/Partovi does not specifically show:
creating, by the computing device, a plurality of first metadata tokens for the first media entity, each first metadata token being based on the first entity identifier and a different unique piece of first metadata; and
creating, by the computing device, a plurality of second metadata tokens for the second media entity, each second metadata token being based on the second entity identifier and a different unique piece of second metadata.
However, it is well known in the art as shown by Borrett to do so in order to facilitate search requests of digital assets (see at least 0053 Borrett). Thus it would have been obvious to one of 

Regarding claim 5, Fisher/Chatelain/Partovi/Borrett further teaches the method as recited in claim 4, wherein identifying that the first media entity and the second media entity form the pair of similar media entities comprises: comparing, by the computing device, the plurality of first metadata tokens with the plurality of second metadata tokens (see at least Fisher 0078, Borrett 0053); and in response to determining that a particular first metadata token has greater than a threshold similarity to a particular second metadata token, forming a pair of metadata identifiers which share a single piece of metadata represented by the particular first and second metadata tokens (see at least Fisher 0063-0064).

Regarding claim 6, Fisher/Chatelain//Partovi/Borrett further teaches the method as recited in claim 4, wherein the unique pieces of metadata are selected from a group of attributes comprising: a contributor, a title, a duration, an author, a composer, an international standard recording code (ISRC), a universal product code (UPC), a catalog number, and combinations thereof (see at least Fisher 0042).

Claims 12-14 and 20-22 essentially correspond to computer program products and systems for performing the method of claims 4-6 respectively thus are rejected for the same reasons discussed in claims 5-6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Martin et al (US 7,720,918) teach integrating disparate media services and applications across an organization.  The media services are connected to an interoperable media services bus by creating a connector API for each service, thereby enabling the media services to exchange messages in a standardized format related to transactions to be performed involving media assets and/or metadata associated with media asset. A metadata mapping service maintains a canonical (or global) metadata schema (which may be, e.g., an XML document or other suitable format).  Canonical schema defines a set of metadata fields by name, format, relationship (if any) to other fields, and so on.  Canonical schema is advantageously defined to be applicable to all media types and file formats so that any asset managed using interoperable media services (IMS) can be described according to canonical schema. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        31 March 2021